Citation Nr: 1542772	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for mild patellofemoral syndrome of the right knee.

2.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected knee disabilities.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to March 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

The Board's review of the record reveals that further development on the matters of entitlement to an evaluation in excess of 10 percent for mild patellofemoral syndrome of the right knee and entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected knee disabilities, is warranted.

The Veteran last had a VA examination to determine the current degree of severity of his service-connected right knee disability in August 2013.  In his April 2014 substantive appeal, he asserted that his right knee symptomatology included daily pain, intermittent giving way and locking, and increased limitation of range of motion. 

Based on the Veteran's assertions that his service-connected right knee disability has increased in severity, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected mild patellofemoral syndrome of the right knee.  See 38 U.S.C.A. § 5103A (West 2015); see generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the veteran's pertinent medical history).

The Veteran further asserted that his currently diagnosed bilateral plantar fasciitis was secondary to his service-connected knee disabilities.  In an April 2014 VA examination report, the examiner diagnosed bilateral plantar fasciitis, opining that the disorder claimed was "less likely than not (less than 50% probability)" proximately due to or the result of the Veteran's service-connected condition.  In the cited rationale, the examiner commented that the Veteran had congenital pes cavus, which was most likely the cause of his bilateral plantar fasciitis.  The examiner highlighted that current medical literature did not support that the type and severity of the Veteran's knee disorder would cause his type and severity of bilateral plantar fasciitis.

The Board finds the April 2014 VA examination report to be inadequate, as the conclusions reached by the VA examiner do not directly address whether the Veteran's claimed bilateral plantar fasciitis was aggravated by his service-connected knee disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board will not proceed with final adjudication of the claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed bilateral plantar fasciitis on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected right knee disability and claimed bilateral foot disorder from Upstate New York Health Care System (VHCS), Canandaigua VA Medical Center (VAMC), and Rochester VA Outpatient Clinic.  As evidence of record only includes treatment records dated up to January 2015 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain updated treatment records pertaining to the Veteran's service-connected right knee disability and claimed bilateral foot disorder from Upstate New York HCS, Canandaigua VAMC, and Rochester VA Outpatient Clinic for the time period from January 2015 to the present and associate them with the record.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected mild patellofemoral syndrome of the right knee.  The evidence of record, in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must conduct full range of motion studies on the service-connected right knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe. 
 
3.  The Veteran must be afforded an appropriate VA medical opinion to clarify the etiology of his claimed bilateral plantar fasciitis.  Prior to drafting the opinion, the evidence of record, in the form of electronic records, must be made available to an appropriate examiner for review of the case.  

Based on a review of the record, the examiner must provide an opinion as to whether the diagnosed bilateral plantar fasciitis is aggravated by the Veteran's service-connected knee disabilities.  An examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

